            Case 2:19-cv-01503-JAD-DJA Document 5 Filed 10/29/19 Page 1 of 1



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    MARK E. WOOLF
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    702-388-6336
     mark.woolf@usdoj.gov
6    Attorneys for the United States

7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8
     Diane M. Seisdedos,
9                                                       Case No.: 2:19-cv-1503-JAD-DJA
                   Plaintiff,
10
            v.                                          Stipulation and
                                                        Stipulation     Order Dismissing
                                                                    to Dismiss
11                                                      Action [ECF No. 5]
     United States of America, et al.,
12
                    Defendants.
13

14          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate to dismiss this action

15   with each party to bear their own costs and fees, including attorney’s fees.

16          Respectfully submitted this 29th day of October 2019.

17   NICHOLAS A. TRUTANICH                                 PINTAR ALBISTON LLP
     United States Attorney
18
      /s/ Mark E. Woolf                                     /s/ Becky A. Pintar
19   MARK E. WOOLF                                         BECKY A. PINTAR
     Assistant United States Attorney                      Attorney for Plaintiff
20   Attorneys for the United States
21

22
                                         ORDERIT IS SO ORDERED:
23
             Based on the parties' stipulation [ECF No. 5] and good cause appearing, IT IS
24    HEREBY ORDERED that THIS ACTION IS DISMISSED, each side to bear its own fees and
                                                  ________________________________
      costs. The Clerk of Court is directed to CLOSE    THIS CASE.
25                                                Jennifer A. Dorsey
26                                                United States District Judge
                                                      _________________________________
                                                                       ___
                                                                        __ _____
                                                                        ____
                                                                        __      _ _________
                                                      U.S. District Judge JJennifer
                                                                       ge Jeenn
                                                                             n ifer A   Dorsey
                                                                                    A.. Do
                                                                                        D
27                                                Dated: _________________________
                                                      Dated: October 29, 2019
28

                                                       1
